DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for Continued Examination under 37 CFR 1.114, the fee set forth in 37 CFR 1.17(e) has been paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed 12/27/2021 has been entered.  An action on the RCE follows.

Summary of claims

 3.	Claims 1-17 are pending, 
	Claims 1, 3, 8, 9, 16 and 17 are amended,
	Claims 1, 9 and 17 are independent claims,
           Claims 1-17 are rejected.

Remarks
4.	Applicant’s arguments, see Remarks, filed on 11/26/2021, with respect to the rejection(s) of claim(s) 1-17 under 103 have been fully considered and are not moot in view of new rejection ground(s).	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-11, 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pabla et al. (U.S. 20050289180).
With regard to claim 1, Pabla teaches a method for displaying information related to a contact (Abstract, an adaptive contact list), the method comprising: 
 	Automatically executing, in response to execution of a first application related to a contact, at least one further application associated with the contact  ( Fig. 23 and [0113], display one or more graphical elements 2310, 2320 and 2330, each of which may represent a single identity, based on information from a telephony application, Instant Message application, E-mail application are associated with the contact); 
 	displaying, by a display, information associated with the contact in a first area of the display based on the first application (Fig. 23 and [0113], displaying contact entities with name, position, or role associated with the identity, or data indicating whether the identity is currently available) and an indication for causing information associated with the contact based on the at least one further application to be displayed in at least one other area of the display (Fig. 23 and [0114], display interface element 2340 displaying various types of identity and communication information regarding the identity; information in 2340 is associated with contact entity “user 1” based on further application, for example, Instant Message application, 2340 is displayed next to 2310); 
 	receiving a selection corresponding to the at least one further application in the indication (Fig. 23 and [0114], a user may select “send instant message”); and
 	displaying, by the display, the further information associated with the contact corresponding to the selected at least one further application while concurrently displaying the information associated with the contact in the first area of the display (Figs. 23 and [0114], in response to user selected “send instant message, “ generate dialog box 2350 in instant message application, please note Instant Message 2350 (the further application) and contact list are displaying concurrently; Figs. 28-29, Fig. 31, open an application window (3120), open a new application window and place the new window adjacent to the existing window (3130)).

(Fig. 23 and [0113], displaying contact entities with name, position, or role associated with the identity, or data indicating whether the identity is currently available, an image or graphical icon showing a person on the phone to represent that face that an identity may be currently on the phone, based on information from a telephony application).

With regard to claim 3, the limitations are addressed above and Pabla teaches wherein the displaying of the further information associated with the contact from the at least one further application comprises displaying detailed information associated with the contact in the at least one other area of the display (Fig. 23 and [0114], display interface element 2340 displaying various types of identity and communication information regarding the identity; information in 2340 is associated with contact entity “user 1” based on further application, for example, Instant Message application, 2340 is displayed next to 2310, 2340 includes detailed information associated with “user 1”).

With regard to claim 7, the limitations are addressed above and Pabla teaches wherein the contact is stored by a contacts application (Fig 23 and [0113], displaying contact entities with name, position, or role associated with the identity, or data indicating whether the identity is currently available, an image or graphical icon showing a person on the phone to represent that face that an identity may be currently on the phone, based on information from a telephony application).

With regard to claim 8, the limitations are addressed above and Pabla teaches wherein the displaying of the further information associated with the contact from the at least one further application is organized for display based upon a parameter extracted from the first area and the at least one other area of the display (Fig 23 and [0114], information in Instant Message 2350 is based upon information extracted from element 2310 and element 2340).

With regard to claim 9, the device claim corresponds to the method claim 1, respectively, and therefore is rejected with the same rationale.

With regard to claim 10, the device claim corresponds to the method claim 2, respectively, and therefore is rejected with the same rationale.

With regard to claim 11, the device claim corresponds to the method claim 3, respectively, and therefore is rejected with the same rationale.

With regard to claim 15, the device claim corresponds to the method claim 7, respectively, and therefore is rejected with the same rationale.



With regard to claim 17, the medium claim corresponds to the method claim 1, respectively, and therefore is rejected with the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 4-6, 12-14are rejected under 35 U.S.C. 103 as being unpatentable over Pabla as applied on claims 1, 9, and in view of Zimmerman et al. (U.S. 2010/0031198).
With regard to claim 4, Pabla teaches wherein the at least one further application includes a messaging application (Fig. 23 and [0114], further applications include Instant Message application and E-Mail application), Pabla discloses identifying contact entities’ historically used information in E-Mail application ([0095], adaptive contact list may include only those contacts historically used in similar contexts in e-mail application) but does not expressly disclose presenting a list of previously received or sent message, in an analogous art of managing contact entities data across multiple applications, Zimmerman discloses: and wherein the detailed information for the messaging application is a list of previously received or sent text messages of the contact ([0023] the mobile device may send and receive text messages and email, offer web access, provide GPS functionality, manage contact information, track calendar appointments, and manage and communicate other types of documents and data; [0057] Window 992 displays data associated with a contacts management application, such as contact information. Window 993 displays data associated with an email application, such as the title and sender of recently received emails, or other information that may typically be viewed in a user's email inbox).
Pabla and Zimmerman are in analogous art because they are in the same field of endeavor, managing user’s data in multiple applications. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Pabla using the teachings of Zimmerman to include displaying recently received emails associated with the contact entity. This would provide Pabla’s method with enhanced abilities that the user may select a sender of recently received email to compose an e-mail message so user may save time on searching a potential party the user needs to communicate with.

With regard to claim 5, Pabla-Zimmerman teaches wherein the at least one further application includes an email application (Pabla: Fig. 23 and [0114], further applications include Instant Message application and E-Mail application), and wherein the detailed information for the email application is a list of previously received or sent emails of the contact (Zimmerman: [0095], adaptive contact list may include only those contacts historically used in similar contexts in e-mail application (Figs. 9-10, 983; [0057] Window 992 displays data associated with a contacts management application, such as contact information. Window 993 displays data associated with an email application, such as the title and sender of recently received emails, or other information that may typically be viewed in a user's email inbox).

With regard to claim 6, Pabla-Zimmerman teaches wherein the at least one further application includes a phone application (Pabla: Fig. 23, in 2340, user may “Send Voice Message” using a phone application), and wherein the detailed information for the phone application is a list of previously received or dialed phone calls of the contact (Pabla: [0011], adaptive contact lists may record and use historical usage information for contact entries; Zimmerman, Figs. 9-10, 981; [0057] In the example shown in FIG. 9, window 991 displays data related to a telephone application, such as phone calls received; [0058] In this example, the device 910 has received a new telephone call from Entity X).

With regard to claim 12, the device claim corresponds to the method claim 4, respectively, and therefore is rejected with the same rationale.

With regard to claim 13, the device claim corresponds to the method claim 5, respectively, and therefore is rejected with the same rationale.



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA LU whose telephone number is (571)270-1410 and fax number is (571)270-2410.  The examiner can normally be reached on M-F 10 am – 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/HUA LU/Primary Examiner, Art Unit 2171